DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/1/2022 regarding the rejection of claims 1 – 3, 5, 7, 8, 14 – 25, 78 and 84 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sharei et al. (US 2014/0287509 A1; hereinafter “Sharei”) have been fully considered, but they are not persuasive. Regarding independent claims 1 and 14, these claims have been amended to recite that the at least one membrane perturbing surface is functionalized with one or more perturbing features and that the one or more physical perturbing features contributes to the membrane perturbing feature being textured. Applicant alleges that these particular features are not taught or suggested by Sharei. Examiner respectfully disagrees. Sharei teaches a perturbation zone comprising at least one membrane perturbing surface (micropillars 110 in constriction channel; figure 16C) constituting a portion of the inner surface of the channel wall, wherein the at least one membrane perturbing surface  is functionalized with one or more perturbation features (referring to figure 16C, the surface of channel constriction comprises perturbation features comprising micropillars 110 that apply pressure and perturb the cells 20 going through the channel constriction; paragraph [0114]), and wherein the one or more perturbation features comprise micropillars 110 that are structurally equivalent to the recited microteeth or microblock structures, wherein the one or more physical perturbation features: facilitates inducing the temporary perturbations in the membrane of the one or more cells by one of shearing, friction, and/or compression (the series of micropillars 100 can be used to apply pressure to the cells 20, such that a perturbation is caused. In this implementation, the cells 20 are forced through a constricting pillar array 100 in such a manner that pressure is applied to the cells 20; paragraph [0114]; figures 16A and 16C); and contributes to the membrane perturbing surface being textured (referring to figure 16C, the surface of channel constriction comprises perturbation features comprising micropillars 110 that apply pressure and perturb the cells 20 going through the channel constriction; the surface of the channel constriction is considered textured due to the presence of the micropillars 100 projecting from the surface of the channel; paragraph [0114]). Even though the Sharei apparatus structure may not be what Applicant intends, the claim language still does not exclude the Sharei microfluidic apparatus structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5, 7, 8, 14 – 25, 78, 84 and 94 – 98 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sharei et al. (US 2014/0287509 A1; hereinafter “Sharei”).
Regarding claims 1 and 14, Sharei teaches throughout the publication a microfluidic device and associated method of using the device for intracellularly delivering a payload to one or more cells in a cell suspension, the method comprising:
a. flowing the cell suspension through a microfluidic flow channel (channel 10; figures 1 – 3; paragraph [0091]), so as to induce temporary perturbations of a cell membrane of the one or more cells and thereby facilitate delivering the payload to the one or more cells (paragraphs [0090], [0020] and  [0124]), wherein the microfluidic flow channel comprises:
i.  a channel wall comprising an inner surface (channel 10; figures 1 – 3; paragraph [0091]);
ii. a cross-sectional geometry having a perimeter defined by the channel wall, wherein the cross-sectional geometry is selected from the group consisting of a circle, an ellipse, an elongated slit, a rectangle, a square, a hexagon, and a triangle (paragraph [0095]); and
iii. a perturbation zone comprising at least one membrane perturbing surface constituting a portion of the inner surface of the channel wall, wherein the at least one membrane perturbing surface  is functionalized with one or more perturbation features (referring to figure 16C, the surface of channel constriction comprises perturbation features comprising micropillars 110 that apply pressure and perturb the cells 20 going through the channel constriction; paragraph [0114]), and wherein the one or more perturbation features comprise at least one of:
1. one or more physical perturbation features selected from the group consisting of nanospikes, microspikes, nanoteeth, microteeth, nanowires, nanotubes, rough abrasions, ridges, and microblocks (micropillars 100; figure 16A; paragraph [0114]), wherein the one or more physical perturbation features: 
A. facilitates inducing the temporary perturbations in the membrane of the one or more cells by one of shearing, friction, and/or compression (the series of micropillars 100 can be used to apply pressure to the cells 20, such that a perturbation is caused. In this implementation, the cells 20 are forced through a constricting pillar array 100 in such a manner that pressure is applied to the cells 20; paragraph [0114]; figures 16A and 16C); and
B. contributes to the membrane perturbing surface being textured (referring to figure 16C, the surface of channel constriction comprises perturbation features comprising micropillars 110 that apply pressure and perturb the cells 20 going through the channel constriction; the surface of the channel constriction is considered textured due to the presence of the micropillars 100 projecting from the surface of the channel; paragraph [0114]); and
2. one or more chemical perturbation features selected from the group consisting of a detergent, a chemical compound (buffer additives 115; figure 16C; paragraph [0116]), and a dangling chemical moiety, wherein the one or more chemical perturbation features facilitate inducing the temporary perturbations in the membrane of the one or more cells; and
b. incubating the cell suspension with the payload for a predetermined amount of time after the cell suspension passes through the microfluidic flow channel (paragraphs [0103], [0108] and  [0127]).
Regarding claims 2 and 15, Sharei teaches wherein the one or more perturbation features comprise the one or more physical perturbation features (micropillars 100; figure 16A; paragraph [0114]).
Regarding claims 3 and 16, Sharei teaches wherein the one or more perturbation features comprise the one or more chemical perturbation features (buffer additives 115; figure 16c; paragraph [0116]).
Regarding claim 17, Sharei teaches the method of claim 16, wherein the one or more chemical perturbation feature facilitates inducing the temporary perturbations in the cell membrane by at least one of: at least one hydrophobic interaction; binding to proteins or carbohydrate residues; and amplifying molecular scale adhesion (nanoparticles can be labeled with a cell binding ligand, such as an antibody, DNA sequence, peptide or small molecule; paragraph [0116]).
Regarding claims 5 and 18, Sharei teaches wherein the one or more perturbation features comprise the one or more physical perturbation features (micropillars 100; figure 16A; paragraph [0114]) and the one or more chemical perturbation features (buffer additives 115; figure 16c; paragraph [0116]).
Regarding claim 19, Sharei teaches the method of claim 18, wherein the one or more chemical perturbation features facilitate inducing the temporary perturbations in the cell membrane by at least one of: at least one hydrophobic interaction; binding to proteins or carbohydrate residues; and amplifying molecular scale adhesion (nanoparticles can be labeled with a cell binding ligand, such as an antibody, DNA sequence, peptide or small molecule; paragraph [0116]).
Regarding claims 7 and 20, Sharei teaches wherein the cross-sectional geometry of the microfluidic flow channel comprises at least one cross-sectional channel dimension that permits the one or more cells suspended in the solution to pass through the microfluidic flow channel (paragraphs [0019], [0021], [0090], [0093] and [0095]), such that the solution flows through the microfluidic flow channel at a velocity of between about 0.01 µL/sec to about 105 µL/sec (Sharei appears to teach the same exemplary flow rates in the same range: e.g., 50 µL or 1 µL of cell suspension can go through the device in a few seconds; paragraphs [0005], [0096] and [0101]).
Regarding claims 8 and 21, Sharei teaches wherein the one or more cells comprises a cell diameter and wherein the at least one cross-sectional channel dimension is equal to or greater than the cell diameter (paragraphs [0019], [0021], [0090], [0093] and [0095]).
Regarding claim 22, Sharei teaches the method of claim 14, wherein the cross-sectional geometry of the microfluidic flow channel has at least one cross-sectional channel dimension that permits the one or more cells suspended in the solution to pass through the microfluidic flow channel (paragraphs [0019], [0021], [0090], [0093] and [0095]), such that the solution flows through the microfluidic flow channel at a velocity of between about 0.01 µL/sec to about 105 µL/sec (Sharei appears to teach the same exemplary flow rates in the same range: e.g., 50 µL or 1 µL of cell suspension can go through the device in a few seconds; paragraphs [0005], [0096] and [0101]).
Regarding claim 23, Sharei teaches the method of claim 22, wherein the one or more cells comprises a cell diameter and wherein the at least one cross-sectional channel dimension is equal to or greater than the cell diameter (paragraphs [0019], [0021], [0090], [0093] and [0095]).
Regarding claim 24, Sharei teaches the method of claim 20, wherein the cross-sectional channel dimension of the microfluidic flow channel is selected (paragraphs [0019], [0021], [0090], [0093] and [0095]), such that the solution flows through the microfluidic flow channel at a velocity of about 10 µL/sec (Sharei appears to teach the same exemplary flow rates in the same range: e.g., 50 µL or 1 µL of cell suspension can go through the device in a few seconds; paragraphs [0005], [0096] and [0101]).
Regarding claim 25, Sharei teaches the method of claim 14, further comprising a cell driver, wherein the cell driver is selected from a group consisting of a pressure pump, a gas cylinder, a compressor, a vacuum pump, a syringe, a peristaltic pump, a pipette, a piston, a capillary actor, a human heart, a human muscle, and gravity (paragraph [0011]).
Regarding claim 78, Sharei teaches the method of claim 14, wherein the payload is present in the cell suspension before, during, and/or after flowing the cell suspension through the microfluidic flow channel (incubating cells in buffer solution 25 after the cells pass through the constriction 15; paragraphs [0100] and [0106] – [0111]).
Regarding claim 84, Sharei teaches the method of claim 14, wherein the payload comprises a polynucleotide, a modified polynucleotide, a protein, a nucleoprotein, a small molecule, a carbohydrate, a lipid, an expression vector, a nanoparticle, a fluorescent molecule, a biologic, synthetic, organic, or inorganic molecule or polymer thereof (paragraphs [0007], [0106] and [0116]). 
Regarding claim 94, Sharei teaches wherein the one or more perturbation features is dispersed over a portion of the membrane perturbing surface (micropillars 100; figure 16A and 16C; paragraph [0114]).
Regarding claim 95, Sharei teaches wherein the one or more perturbation features is dispersed over an entirety of the membrane perturbing surface (micropillars 100; figure 16A and 16C; paragraph [0114]).
Regarding claim 96, Sharei teaches wherein the one or more physical perturbation features is selected from the group consisting of nanospikes, microspikes, nanoteeth, microteeth, nanowires, nanotubes, rough abrasions, ridges (micropillars 100 are considered structurally equivalent to microteeth, microspikes and ridges; figure 16A and 16C; paragraph [0114]).


Regarding claim 97, Sharei implicitly anticipates the physical perturbation dimensions,  wherein the one or more the physical perturbation features has a height of about 0.001 µm to about 10 µm, a width of about 0.001 µm to about 10 µm, and a length of about 0.001 µm to about 500 µm. For example, Sharei teaches that the channel depth can be 15 µm to 20 µm, and the disclosed device could have a length of 30 µm and a 6 µm length (paragraphs [0095] and [0097]). Referring to figure 16C, the physical perturbations comprising the micropillars 110 would clearly be required to be dimensioned within the recited dimensions to fit within the disclosed device parameters.
Regarding claim 98, Sharei teaches wherein the one or more chemical perturbation features can comprise a dangling chemical moiety (e.g., buffer additives 115 comprising  nanoparticles labeled with a cell binding ligand, such as an antibody, DNA sequence, peptide or small molecule (paragraph [0116])). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796